DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 October 2020 has been entered.

Status of Claims and Other Notes
Claim(s) 1–19 and 21 is/are pending.
Claim(s) 1–11 and 21 are being treated on their merits.
Claim(s) 12–19 is/are withdrawn from consideration.
Claim(s) 20 is/are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0087211 A1.

Specification
The disclosure is objected to because of the following informalities:
Paragraphs [0040] and [0042] cite a reference titled Flash sintering of cubic-LLZO for solid state lithium-ion batteries. However, applicants have not cited nor provided this reference. A search for this reference only yields the present application. There does not appear to be a reference titled Flash sintering of cubic-LLZO for solid state lithium-ion batteries.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1–11 and 21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "wherein the flash sintering process comprises applying a voltage across the ceramic material to form an electric field having a direction parallel to the surface." Applicants have not specifically indicated where this limitation is supported by the original disclosure. Paragraphs [0009], [0029], [0035], [0036]–[0040] describe the application of the electric field. However, these paragraphs do not describe an electric field having a direction parallel to a surface of a ceramic material on which a layer of metal is deposited. Paragraphs [0040] and [0042] cite a reference titled Flash sintering of cubic-LLZO for solid state lithium-ion batteries and indicate that this reference provides details regarding the flash sintering process. However, applicants have not cited on an IDS nor provided this reference. A search for this reference only yields the present application. There does not appear to be a reference titled Flash sintering of cubic-LLZO for solid state lithium-ion batteries. Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2–11 and 21 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–11 and 21 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim(s) 1–11 and 21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites the limitation "depositing a layer of metal on a surface the ceramic material." It is unclear what element "a surface" is a part of. The Office recommends the limitation "depositing a layer of metal on a surface of the ceramic material."
Claims 2–11 and 21 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–11 and 21 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1–8, 10, 11, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (US 2018/0301751 A1, hereinafter Sakamoto) in view of Xia et al. (Reversible flash-bonding of zirconia and nickel alloys, hereinafter Xia) and Francis et al. (Flash sintering of Anode–Electrolyte Multilayers for SOFC Applications, hereinafter Francis).
Regarding claims 1, 5–7, and 21, Sakamoto discloses a method of forming a structure (110) comprising an interface layer (118, [0090]), the method comprising the steps of:
providing a ceramic material (116, [0100]);
depositing a layer of metal (118) on a surface of the ceramic material (116) to form a coated ceramic material ([0106], [0114]); and
exposing the coated ceramic material to a sintering process to form the structure (110) comprising the interface layer (118, [0115]).
Sakamoto does not explicitly disclose:
exposing a coated ceramic material to a flash sintering process to reduce a contact angle between the metal and the ceramic material to thereby cause the metal to spread on the ceramic material and form a structure comprising an interface layer;
wherein an electric field applied during the step of exposing is between about 10 V/cm and about 1000 V/cm;
wherein the flash sintering process includes increasing a temperature during the step of exposing at a rate of between about 1° C/minute and about 100° C/minute; and
wherein the flash sintering occurs at a temperature of about 300° C and about 1000° C.
Xia a method for forming a structure comprising an interface layer, the method comprising the steps of proving a ceramic material (see 3YSZ, P31/C1/L15–C2/L29); depositing a layer of metal on the ceramic material to form a coated ceramic material (see Ni-based superalloy, P31/C1/L15–C2/L29); and exposing the coated ceramic material to a flash sintering process to reduce a contact angle between the metal and the ceramic material (see wettability,  P31/C1/L15–C2/L29) to thereby cause the metal to spread on the ceramic material and form the structure comprising the interface layer (Fig. 2, P31/C1/L15–C2/L29); wherein the flash sintering process includes increasing a temperature during the step of exposing at a rate of between about 1° C/minute and about 100° C/minute (see heating rate, P31/C1/L15–C2/L29); and wherein the flash sintering occurs at a temperature of about 300° C and about 1000° C (Fig. 2, P31/C1/L15–C2/L29) to reduce the sintering time (P31/C1/L15–C2/L29). Sakamoto and Xia are analogous art because they are directed to ceramic electrolytes. Therefore, it would have been 
Modified Sakamoto does not explicitly disclose:
wherein the flash sintering process comprises applying a voltage across the ceramic material to form an electric field having a direction parallel to the surface; and
supplying controlled current in the direction parallel to the surface.
Francis discloses a flash sintering process comprising applying a voltage across a ceramic material to form an electric field having a direction parallel to a surface of the ceramic material (P1352/C2/L5–15); and supplying controlled current in the direction parallel to the surface (P1354/C1/L4–14) to reduce defects and delamination of the SOFC (C1352/C1/L11–30). Sakamoto and Francis are analogous art because they are directed to ceramic electrolytes. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the flash sintering of modified Sakamoto with the direction of the electric field as taught by Francis in order to reduce defects and delamination of the SOFC.
Regarding claim 2, modified Sakamoto discloses all claim limitations set forth above and further discloses a method:
wherein the ceramic material (116) comprises lithium (see LLZO, [0100]).
Regarding claim 3, modified Sakamoto discloses all claim limitations set forth above and further discloses a method:
wherein the ceramic material (116) comprises lithium lanthanum zirconium oxide (see LLZO, [0100]).
claim 4, modified Sakamoto discloses all claim limitations set forth above and further discloses a method:
wherein the ceramic material (116) comprises Li7La3Zr2O12 (see LLZO, [0100]).
Regarding claim 8, modified Sakamoto discloses all claim limitations set forth above and further a method:
wherein the metal (118) comprises one or more of silver and tin ([0106], [0114]).
Regarding claim 10, modified Sakamoto discloses all claim limitations set forth above and further discloses a method, further comprising:
a step of forming an electrochemical cell (110) using the interface layer (118, [0090]).
Regarding claim 11, modified Sakamoto discloses all claim limitations set forth above and further discloses a method, further comprising:
a step of forming a battery (110) using the interface layer (118, [0090]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto (US 2018/0301751 A1) in view of Xia (Reversible flash-bonding of zirconia and nickel alloys) and Francis (Flash sintering of Anode–Electrolyte Multilayers for SOFC Applications) as applied to claim(s) 1 above, and further in view of Herle et al. (US 2016/0308243 A1, hereinafter Herle).
Regarding claim 9, modified Sakamoto discloses all claim limitations set forth above, but does not explicitly disclose a method:
wherein a thickness of the layer of metal is about one monolayer to about 5 micrometers.
.

Response to Arguments
Applicant's arguments filed 28 October 2020 have been fully considered but they are not persuasive.
Applicants argue Sakamoto does not disclose depositing a layer of metal on the ceramic material to form a coated ceramic material (P6/¶l). Sakamoto discloses an interface layer (118) is formed by depositing a metal on a solid-state electrolyte (116, [0107]). Sakamoto discloses the method for depositing the metal include gas phase deposition methods and non-vacuum based methods ([0108]–[0109]). Therefore, Sakamoto discloses depositing a layer of metal on the ceramic material to form a coated ceramic material.
Applicants argue Sakamoto discloses depositing a metal oxide and exposing the metal oxide to a reducing gas (P6/¶l). Disclosed examples and preferred embodiments do not constitute a teaching away. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Sakamoto discloses an interface layer (118) is formed by depositing a metal on a solid-state electrolyte (116, [0107]). Sakamoto discloses the method for depositing the metal include gas phase deposition methods 
Applicants argue Sakamoto does not disclose "exposing the coated ceramic material to a flash sintering process to reduce a contact angle between the metal and the ceramic material to thereby cause the metal to spread on the ceramic material and form the structure comprising the interface layer, wherein the flash sintering process comprises applying a voltage across the ceramic material to form an electric field having a direction parallel to the surface" (P6/¶1). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, this argument is directed to limitations that raise new issues that would require further consideration and/or search. Therefore, the Office cannot argue the limitation without further consideration and/or search.
Applicants argue Xia does not disclose "exposing the coated ceramic material to a flash sintering process to reduce a contact angle between the metal and the ceramic material to thereby cause the metal to spread on the ceramic material and form the structure comprising the interface layer, wherein the flash sintering process comprises applying a voltage across the ceramic material to form an electric field having a direction parallel to the surface" (P6/¶3). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, this argument is directed to limitations that raise new issues that would require further consideration 
Applicants argue Herle does not cure the deficiencies of Sakamoto in view of Xia (P7/¶3). Note that while Herle does not disclose all the features of the present claimed invention, Herle is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a thickness of the interface layer, and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue it would not have been obvious to combine the teaching of Herle with Sakamoto that discloses deposition of a metal oxide rather than a metal (P7/¶3). Sakamoto discloses deposition of a metal as detailed above. Therefore, it would have been obvious to combine the teaching of Herle with Sakamoto.
Applicants argue it would not have been obvious to combine the teaching of Herle with Xia that discloses deposition of a metal on a ceramic rather than on an electrode or a separator (P7/¶3). The ceramic material used in Xia is zirconia-based (e.g., P31/C1/L26–C2/L3). The separator used in Herle is a ceramic material that is also zirconia-based (e.g., [0014]). Herle and Xia both use zirconia-based ceramic materials. Therefore, it would have been obvious to combine the teaching of Herle with Xia.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Cologna (Flash-Sintering of Cubic Yttria-Stabilized Zirconia at 750°C for Possible Use in SOFC Manufacturing) discloses a flash sintering process comprising applying a voltage across a ceramic material to form an electric field (P316/C2/34–49)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725